REORGANIZATION AND EXCLUSIVE SPONSORSHIP LICENSING AGREEMENT

This REORGANIZATION AND EXCLUSIVE SPONSORSHIP LICENSING AGREEMENT (the
“Agreement”) is entered into and made effective as of the_15th day of April 2013
by and between J.B.D. Consulting (“JBD”), a Kansas based Limited Liability
Company, and Mobile Monē, a Michigan based corporation (“Mobile Monē”) (herein
referred together as the “Licensors”); and Mascot Ventures Inc., a Nevada
corporation (“Licensee”). Each of the Licensor and Licensee are also referred to
herein as a “Party” and cumulatively as the “Parties”.

WHEREAS, the Licensor has the exclusive rights to establish strategic marketing
agreements to promote Mobile Monē’s products and services world-wide, and upon
the terms and conditions set forth below, Licensors desires to transfer certain
license rights to Licensee.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the Parties hereto
agree as follows:

1. EXCLUSIVE SPONSORSHIP LICENSE

1.1

EXCLUSIVE SPONSORSHIP LICENSE. Subject to the terms and conditions as

set forth in Schedule “A”, Licensors hereby agree to license to Liscensee the
right to perform sales and/or marketing activities for Licensors and their
MOBILE MONE Mobile Banking, Commerce, Remittance and Payment Platform (the
“Licensed Service”), and Licensee hereby agrees to perform the duties and
actions required to perform the Licensed Service in accordance with the terms
and conditions as set forth in Schedule “A”.

1.2

CONSIDERATION. In consideration for the use and license to perform Licensed

Services, Licensee hereby agrees to pay to Licensors, a) eight million three
hundred thirty three thousand three hundred thirty three (8,333,333) shares of
common capital stock of Licensee; and b) 100 preferred shares of the Licensee
with voting rights, at all times equal to fifty one percent (51%) of all
outstanding rights to vote, to be issued for the benefit of the Licensor’s in
accordance with the terms of Schedule “B” attached hereto.

2. REPRESENTATIONS AND WARRANTIES

2.1 REPRESENTATIONS AND WARRANTIES OF LICENSEE. The Licensee represents and
warrants as follows:

a)

CORPORATE ORGANIZATION AND GOOD STANDING. Licensee is

a corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada, and is qualified to do business as a foreign
corporation in each jurisdiction, if any, in which its property or business
requires such qualification.





--------------------------------------------------------------------------------

and authority to execute, deliver, perform and conclude the transactions
contemplated by Jthis Agreement and all other agreements and instruments related
to this Agreement.

c)

NO VIOLATION. Consummation of the acquisition contemplated herein

will not constitute or result in a breach or default under any provision of any
charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, law, or regulation by which Licensee is bound.

2.2 REPRESENTATIONS AND WARRANTIES OF LICENSORS. The Licensor represents and
warrants as follows:

a)

ORGANIZATION AND GOOD STANDING. JBD is a Kansas company qualified to do business
in Kansas.

b)

Mobile Monē is a Michigan company qualified to do business in Kansas.

c)

Licensors, individually and/or collectively, are the sole owners of all
underlying intellectual property and have full and unencumbered right to sell,
license, or otherwise transfer said intellectual property.

d)

Licensors and the underlying intellectual property upon which Licensee has
relied upon in consummating this agreement are in full and complete compliance
of all state, federal, and regulations otherwise as it relates to banking and
the general substance of the intellectual property.

e)

AUTHORITY. Licensors have the authority to execute, deliver, perform and
conclude the transactions contemplated by this Agreement and all other
agreements and instruments related to this Agreement.

f)

NO VIOLATION. Consummation of the transaction contemplated herein will not
constitute or result in a breach or default under any provision of any charter,
bylaw, indenture, mortgage, lease, license or agreement, or any order, judgment,
decree, law, or regulation by which Licensors are bound.

g)

CLAIMS OF INFRINGEMENT. Licensors warrant that the licensed matter will be free
of claims of infringement of patent rights or other intellectual property rights
of any other person or persons. The Licensors also will indemnify the Licensee
if such claims of infringement are made.

h)

INVESTOR STATUS. Licensors are an “accredited investor” as defined in Regulation
D of the Act or Licensor, either alone or with Licensor’s professional advisors
who are unaffiliated with, have no equity interest in and are not compensated by
Licensee or any affiliate or selling agent of Licensee, directly or indirectly,
have sufficient knowledge and experience in financial and business matters that
Licensors are capable of evaluating





--------------------------------------------------------------------------------

the merits and risks of an investment in the stock offered by Licensee and of
making an informed investment decision with respect thereto and has the capacity
to protect Licensor’s own interests in connection with Licensor’s proposed
investment in the Licensee’s stock.

3. CONDITIONS PRECEDENT

3.1

Conditions to Each Party’s Obligations. The respective obligations of each Party

hereunder shall be subject to the satisfaction prior to or at the Closing (as
hereinafter defined) of the following conditions:

a)

No Restraints. No statute, rule, regulation, order, decree, or injunction shall
have been enacted, entered, promulgated, or enforced by any court or
governmental entity of competent jurisdiction which enjoins or prohibits the
consummation of this Agreement and shall be in effect.

b)

Legal Action. There shall not be pending or threatened in writing any action,
proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.

c)

All intellectual property including all technical data, information, materials,
trade secrets and technology, and any improvements thereto, trade names,
trademarks, service marks or other product names associated with the licensed
matter in any form in which the foregoing may exist, now owned or co-owned by,
or exclusively, semi-exclusively or non-exclusively licensed to or used by
Licensor prior to the date of this Agreement in the business of the Licensor or
related to the licensed matter shall be included in the transaction to Licensee
as specified in Schedule A, and there shall be no infringements of or against
any such intellectual property.

3.2

Conditions to Licensors’ Obligations. The obligations of the Licensors shall be

subject to the satisfaction prior to or at the Closing of the following
conditions unless waived by the Licensors, individually or together:

a) Representations and Warranties of Licensee. The representations and
warranties of Licensee set forth in this Agreement shall be true and correct as
of the date of this Agreement and as of the Closing as though made on and as of
the Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is





--------------------------------------------------------------------------------

reasonably likely to be materially adverse to the business, assets, financial
condition, or results of operation of the entity.

b)

Performance of Obligations of Licensee. Licensee shall have performed all

agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement and as follows:

i)

The Board of Directors of Licensee shall unanimously approve and deliver to
Eilers Law Group, P.A. (the "Escrow Agent") in escrow resolutions with respect
to (a) approving the Transactions set forth herein; (b) increasing or directing
the size of the Board of Directors to be five members; (c) electing Don Latson

to the Board of Directors, (d) increasing the authorized capital stock of
Licensee from 75,000,000 common with zero preferred to 200,000,000 with
5,000,000 blank check shares of preferred stock, with 100 designated to have
voting rights equal to, at all times, 51% of the voting rights of common,
convertible to the same at the election of the holder and (e) approving a name
change of the corporation to EmoneCo, Inc.

ii)

Licensee shall prepare and deliver to counsel for Licensor for review a Form 8-K
filing which reflects the transactions contemplated by this Agreement, as
required to be filed with the Securities and Exchange Commission (the
“Commission”) on the Closing Date.

iii)

Licensee shall take such actions as are required such that at Closing there
shall be a total of 60,579,999 shares of common stock issued and outstanding.

iv)

Licensee shall issue and deliver to the Escrow Agent a total of shares of common
stock of Licensee (which at the time of Closing will reflect approximately
41.53% of the fully diluted issued and outstanding common stock of Licensee) for
delivery (i.e.) 8,333,333 shares of unregistered and restricted common shares of
Licensee and 100 shares of preferred shares which in the aggregate provides, in
the aggregate, for fifty-one percent (51%) of shareholder votes on all matters
to Licensor.

v)

Licensee will deliver letters of resignation of Licensee’s current officers and
directors to be effective at the Closing Date;

vi)

Licensee shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.





--------------------------------------------------------------------------------

3.3

Conditions to Licensee’s Obligations. The obligations of Licensee shall be
subject

to the satisfaction prior to or at the Closing of the following conditions
unless waived by Licensee:

a)

Representatives and Warranties of Licensor. The representations and warranties
of the Licensors set forth in this Agreement shall be true and correct as of the
date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement, or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement.

b)

Performance of Licensors. Licensors shall have performed all agreements and
covenants required to be performed by them under this Agreement prior to
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.

c)

Licensee shall have completed due diligence to its satisfaction. 4. CLOSING AND
DELIVERY OF DOCUMENTS

4.1

Time and Place. The Closing of the transaction contemplated by this Agreement

shall take place immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, or at such other time and place as the Parties
mutually agree. All proceedings to be taken and all documents to be executed at
the Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed. The
date of Closing may be accelerated or extended by agreement of the parties.

Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.

4.2

Deliveries by Licensee. At Closing, in accordance with the terms of this
Agreement,

Licensee shall make the following deliveries to Licensor:

a)

Certified resolutions of the Board of Directors of Licensee authorizing the
execution and performance of this Agreement and all others described in
paragraph 3.2 above;

b)

Stock certificates in the name of Licensors, or as designated by Licensors, for
a total of eight million three hundred thirty three thousand three hundred
thirty three (8,333,333) shares of Licensee;





--------------------------------------------------------------------------------

c)

100 shares of 51% VOTING PREFFERD SHARES

d)

Any other Closing Documents as may be necessary or reasonably requested in order
to consummate the transaction contemplated under this Agreement.

4.3

Deliveries by Licensors. At Closing or as soon as practicable thereafter,
Licensor

shall make the deliveries to Licensee of Closing Documents as may be necessary
or reasonably requested in order to consummate the transaction contemplated
under this Agreement, including, but not limited to all documentation showing
actual transfer of all intellectual property, trademarks, trade names, etc.
contemplated herein.

5. INDEMNIFICATION AND ARBITRATION

5.1. Indemnification. The Licensors, on the one hand, and the Licensee, on the
other hand, (each party, “Indemnifying Party”) shall agree to indemnify, and
hold harmless the other party (“Indemnified Party”) from any and all claims,
demands, liabilities, damages, losses, costs and expenses that the other party
shall incur or suffer, that arise, result from or relate to any breach of, or
failure by Indemnifying Party to perform any of their respective
representations, warranties, covenants, or agreements in this Agreement or in
any exhibit, addendum, or any other instrument furnished by the Indemnifying
Party under this Agreement.

5.2

Arbitration & Governing Law. The parties hereby agree that any and all claims

(except only for requests for injunctive or other equitable relief) whether
existing now, in the past or in the future as to which the parties or any
affiliates may be adverse parties, and whether arising out of this Agreement or
from any other cause, will be resolved by arbitration before the American
Arbitration Association within the State of New York.

a)

The parties hereby irrevocably consent to the jurisdiction of the American
Arbitration Association and the site of the arbitration (and any requests for
injunctive or other equitable relief) within the State of New York. Any award in
arbitration may be entered in any domestic or foreign court having jurisdiction
over the enforcement of such awards.

b)

The law applicable to the arbitration and this Agreement shall be that of the
State of Kansas.

c)

The arbitrator may, in its discretion, allow the parties to make reasonable
disclosure and discovery in regard to any matters which are the subject of the
arbitration and to compel compliance with such disclosure and discovery order.
The arbitrator may order the parties to comply with all or any of the disclosure
and discovery provisions of the Federal Rules of Civil Procedure, as they then
exist, as may be modified by the arbitrator consistent with the desire to
simplify the conduct and minimize the expense of the arbitration.





--------------------------------------------------------------------------------

d)

Regardless of any practices of arbitration to the contrary, the arbitrator will
apply the rules of contract and other law of the jurisdiction whose law applies
to the arbitration so that the decision of the arbitrator will be, as much as
possible, the same as if the dispute had been determined by a court of competent
jurisdiction.

e)

Any award or decision by the American Arbitration Association shall be final,
binding and non-appealable except as to errors of law or the failure of the
arbitrator to adhere to the arbitration provisions contained in this agreement.
Each party to the arbitration shall pay its own costs and counsel fees except as
specifically provided otherwise in this agreement.

f)

In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and\or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.

g)

The parties covenant that under no conditions will any party or any affiliate
file any action against the other (except only requests for injunctive or other
equitable relief) in any forum other than before the American Arbitration
Association, and the parties agree that any such action, if filed, shall be
dismissed upon application and shall be referred for arbitration hereunder with
costs and attorney's fees to the prevailing party.

h)

It is the intention of the parties and their affiliates that all disputes of any
nature between them, whenever arising, whether in regard to this agreement or
any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.

The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.

6. GENERAL PROVISIONS.

6.1

FURTHER ASSURANCES. From time to time, each party will execute such

additional instruments and take such actions as may be reasonably required to
carry out the intent and purposes of this Agreement.





--------------------------------------------------------------------------------

6.2

WAIVER. Any failure on the part of either party hereto to comply with any of its

obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.

6.3

BROKERS. Each party agrees to indemnify and hold harmless the other party

against any fee, loss, or expense arising out of claims by brokers or finders
employed or alleged to have been employed by the indemnifying party.

6.5

NOTICES. All notices and other communications hereunder shall be in writing

and shall be given by personal delivery, overnight delivery, mailed by
registered or certified mail, postage prepaid, with return receipt requested, as
follows:

If to Licensor, to:

JBD CONSULTING

4701 W. 78th Street

Prairie Village, KS 66208

Attn: Donald E. Latson

Fax: 913-383-1943

Email: dlatson@jbdconsulting.us

If to Licensee, to:

Mascot Ventures, Inc. 1802, North Carson street. Suite 212,

Carson City,

Nevada, USA. 89701

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.

6.6

ASSIGNMENT. This Agreement shall inure to the benefit of, and be binding upon,

the parties hereto and their successors and assigns; provided, however, that any
assignment by either party of its rights under this Agreement without the
written consent of the other party shall be void.

6.7

COUNTERPARTS. This Agreement may be executed simultaneously in two or

more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.





--------------------------------------------------------------------------------

Agreement, no adverse presumption shall be made against any party on the basis
that it has prepared, or participated in the preparation of, this Agreement.

6.9

SCHEDULES. All schedules attached hereto, if any, shall be acknowledged by each
party by signature or initials thereon.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




Licensee




Mascot Ventures, Inc.




By:  s/s Dale Davis

NAME: Dale Davis

ITS:   DD April 15, 2013










Licensor:

JBD CONSULTING INC.




BY:  s/s Donald Latson

NAME: Donald Latson

ITS:

DL April 15, 2013

NAME: Donald Latson ITS: DL April 15 2013





--------------------------------------------------------------------------------

SCHEDULE A Page 1 of 19




JBDconsulting

mobile mone




J.B.D. CONSULTING

MOBILE MONE SPONSORSHIP/MARKETING AGREEMENT

This Agreement is entered into and effective on April 15, 2013 (Effective Date),
between JBD Consulting a Kansas based Limited Liability Company hereafter refer
to as “JBD” with its address at 4701 W. 78th Street, Prairie Village, Kansas
66208 under a marketing license agreement with Mobile Monē, Inc., a Michigan
Limited Liability Company hereafter refer to as “MOBILE MONE” with its address
at 19785 W. 12 Mile Rd. #274,Southfield, Michigan 48076 and EmoneCo Inc.s, Inc.,
hereafter referred to as “JBD REFERRED SPONSOR” with its address at 4701 W 78th
Street, Prairie Village, Kansas 66208. JBD, MOBILE MONE and JBD REFERRED SPONSOR
are sometimes individually referred to as "Party" and collectively referred to
as the "Parties."

Parties hereby understand the following:

1.

JBD and MOBILE MONE share the same individual(s) as owner(s);

2.

JBD REFERRED SPONSOR desires to enter into the agreement contingent upon
selected individuals from JBD and MOBILE MONE agreeing to manage EmoneCo Inc.;

3.

JBD REFERRED SPONSOR desires to enter into the agreement contingent upon
selected individuals from JBD and MOBILE MONE agreeing to accept Board of
Director seats with EmoneCo Inc.;

4.

This agreement is contingent upon JBD REFERRED SPONSOR:

a.

Capitalizing EmoneCo Inc.s to a minimum of $5.7 million.

5.

This agreement is contingent upon JBD REFERRED SPONSOR granting 51% Preferred
Stock ownership to JBD for Sponsorship rights, as defined by this agreement.

a. Preferred Stock ownership percentages will remain un-diluted no matter what
the allocation of issued stock or allocated authorized stock.

Recitals

WHEREAS, JBD, MOBILE MONE, and JBD REFERRED SPONSOR desire to establish a
strategic marketing agreement; whereby, JBD REFERRED SPONSOR through JBD
authority will promote Mobile Monē's products & services to its customers and
business partners. This Agreement may be modified only in the form of a written
instrument signed by JBD (an "Amendment"). The terms of any Amendment executed





--------------------------------------------------------------------------------

during this Agreement will be subject to the terms of this Agreement unless
otherwise stipulated in the Amendment. This Agreement is applicable to the
parties’ collective relationship herein, and does not have any jurisdiction over
any other agreements that each party may have with the other individually.

NOW THEREFORE JBD REFERRED SPONSOR is identified as an independent contractor
willing to perform sales and/or marketing activities for JBD and its MOBILE MONE
Mobile Banking Platform in accordance with the terms of this Agreement. JBD
REFERRED SPONSOR will be compensated on the basis of the Active Accountholders
resting on the MOBILE MONE Mobile Banking Platform that JBD REFERRED SPONSOR
obtains through JBD directly. Directly (direct sale) will be defined as an
accountholder obtained through JBD REFERRED SPONSOR existing sales channel. JBD
REFERRED SPONSOR will be restricted only to approved Program(s) by JBD. Nothing
contained in this Agreement will be construed to constitute or create a
partnership, joint venture, or employment of any kind.

Agreement:

1. Definitions As used in this Agreement, the terms set out below shall have the
following meanings:

a.

“Agreement” JBD REFERRED SPONSOR agreement between JBD and MOBILE MONE, any
attachments, exhibits, schedules, addendums, and amendments attached hereto and
incorporated by reference herein.

b.

“Account” FDIC Insured Mobile Banking Account which will be issued by JBD and
MOBILE MONE, and processed and delivered to JBD and MOBILE MONE approved
Accountholders for their use.

c.

“Money Services Business” Includes any person doing business, whether or not on
a regular basis or as an organized business concern, in one or more of the
following capacities:

(1)

Currency dealer or exchanger.

(2)

Check casher.

(3)

Issuer of traveler's checks, money orders or stored value.

(4)

Seller or redeemer of traveler's checks, money orders or stored value.

(5)

Money transmitter.

(6)

U.S. Postal Service.

An activity threshold of greater than $1,000 per person per day in one or more
transactions applies to the definitions of: currency dealer or exchanger; check
casher; issuer of traveler's checks, money orders or stored value; and seller or
redeemer of travelers' checks, money orders or stored value. The threshold
applies separately to each activity -- if the threshold is not met for the
specific activity, the person engaged in that activity is not an MSB on the
basis of that activity.





--------------------------------------------------------------------------------

No activity threshold applies to the definition of money transmitter. Thus, a
person who engages as a business in the transfer of funds is an MSB as a money
transmitter, regardless of the amount of money transmission activity.

Notwithstanding the previous discussion, the term "money services business" does
not include:

·

A Credit Union or Bank, as that term is defined in 31 CFR 1010.100(d)

(formerly 31 CFR

103.11(c)), or

·

A person registered with, and regulated or examined by, the Securities and

Exchange

Commission or the Commodity Futures Trading Commission.

For the complete regulatory definition of "money services business", see 31 CFR
1010.100(ff) (formerly 31 CFR 103.11(uu)).

d.

“Mobile Banking Platform” actual database and software application which is
stored and processed through a financial institution in which all JBD and MOBILE
MONE Accounts are issued.

e.

“Mobile Banking Account” JBD and MOBILE MONE Banking Platform Accounts that
consist of any or all of the following: Mobile monē, Instant Card, and the
Mobile monē MasterCard with the latter two being approved MasterCard or Discover
licensed applications. (Product descriptions can be viewed at MOBILE MONE
website – www.getmobilemone.com).

f.

“Accountholder” customer represented by JBD REFERRED SPONSOR’s SPONSOR Program
through an approved application to JBD, and approved by JBD and MOBILE MONE to
receive a Mobile Banking Account.

g.

“Active Accountholder” Mobile Banking Account that has funds available in the
account at the monthly cycle date of the account, from which the monthly fee can
be automatically deducted in full.

h.

“SPONSOR” an individual, company, or organization which promotes the Mobile
Banking Platform to its group members, employees, and other potential SPONSORs
and Accountholders.

i.

“SPONSORship” consists of all the individual SPONSOR Program(s) up under one or
single SPONSOR resting on the Mobile Banking Platform.

j.

“JBD REFERRED SPONSOR” specially approved SPONSOR that has been granted rights
to refer other SPONSORs.





--------------------------------------------------------------------------------

k.

“REP” person, business and/or organization registered with JBD, that devote
resources to the pursuit of marketing, selling and providing support to their
SPONSOR(s) on the Mobile Banking Platform.

l.

“Processor” MOBILE MONE’s Banking Platform authorized “Third Party Processor”
and Account trustee (i.e., Mobē, Inc.).

m.

"Program" Accountholders obtained through SPONSOR(s), in which JBD provides the
desired branding, marketing and sales support for the processing and servicing
of such accounts. SPONSOR shares in the revenue stream associated to the usage
and fees associated to such Account activity.

n.

"Authorized Marks" name, trade name, and all registered or unregistered service
marks of identified owner, JBD, MOBILE MONE (including its Processor),
MasterCard, Discover, Visa, JBD REFERRED SPONSOR, REP, or SPONSOR.

2. JBD and MOBILE MONE Responsibilities

a.

JBD and MOBILE will provide training and technical support to enable JBD
REFERRED SPONSOR to properly represent the Program. JBD REFERRED SPONSOR may
develop its own marketing material, but JBD and MOBILE MONE must approve such
material prior to its use. Only JBD and MOBILE MONE marketing submission forms
can be used in the marketing material approval process.

b.

Except as otherwise provided in this Agreement, as between the parties, MOBILE
MONE will be responsible for the Account application processing, card production
and processing services, customer service and JBD REFERRED SPONSOR SPONSORship
promotion that support the Accountholders. The Mobile Banking Platform and the
maintenance and operation of the optional web portal and/or powered website will
be maintained and hosted by MOBILE MONE, with its Processor.

c.

JBD and MOBILE MONE, with its Processor, will provide customer service to the
Accountholders. Inquiries from Accountholders concerning their Account and its
use shall be handled by MOBILE MONE with its Processor in accordance with the
terms and customary practices for like products.

d.

JBD or MOBILE MONE shall inform JBD REFERRED SPONSOR and provide all applicable
laws, rules and regulations and/or changes thereto that directly affect said
Agreement, including, without limitation, the regulations of the federal and
state Banking system, as well as any changes with MasterCard or Discover
Operating Regulations and any applicable laws of any regulatory agency who has
jurisdiction that directly affects the Mobile Banking Platform.





--------------------------------------------------------------------------------

e.

JBD and MOBILE MONE, with its Processor, will submit to all appropriate parties
including MasterCard or Discover required reporting regarding the activities and
services of JBD REFERRED SPONSOR.

f.

JBD shall provide JBD REFERRED SPONSOR with commission reporting data that
relates specifically to revenue/commission earned and in accordance with MOBILE
MONE standard formats and procedures. JBD, MOBILE MONE, it’s Processor and its
affiliates make no warranties or representations with respect to any information
or reports or any additional information or reports that may be provided to JBD
REFERRED SPONSOR.

g.

JBD and MOBILE MONE will provide an ongoing marketing and sale support system,
including some promotional materials and/or software, to JBD REFERRED SPONSOR
during the life of this Agreement. Marketing and sale support will include
software, when applicable, training, and proper notification of any legal and/or
MOBILE MONE requirements. Annual performance benchmarks will be a part of MOBILE
MONE support system.

h.

JBD and MOBILE MONE agree to only collect information necessary to process the
Accountholder applications and to only use information collected to perform its
obligations under this Agreement and to the Accountholders. JBD and MOBILE MONE
agree to implement and abide by an industry standard privacy policy to protect
the personal information of its customers, including, without limitation, JBD
REFERRED SPONSOR’s, SPONSORs, REP’s and Accountholders that, at a minimum,
properly informs its customers of the collection and use of information
collected. JBD and MOBILE MONE agree to comply with all applicable laws and
regulations relating to the privacy of customer data, identifying information of
a customer and any processed data incorporating any such information, including,
without limitation: (a) the data privacy and security requirements arising from
the Gramm-Leach-Bliley Act and Regulation S-P thereunder and its further
obligations to ensure that its Processor and any and all contractors and other
third parties it provides information to similarly comply with those
requirements; and (b) the restrictions and conditions on providing non-public,
personal information to third parties. JBD and MOBILE MONE shall maintain, and
shall require that it’s Processor and all subcontractors that receive customer
data, maintain reasonable information security and integrity measures to protect
customer data from unauthorized access, disclosure, modification, destruction or
use.

i.

All United States Mobile Bank account funds of the individual Accountholders
shall be FDIC insured and shall be deposited into a FDIC insured account
maintained by MOBILE MONE, with its Processor.

3. JBD REFERRED SPONSOR’s Responsibilities





--------------------------------------------------------------------------------

a.

Except as otherwise specified, in order for JBD REFERRED SPONSOR to continue to
qualify for revenue share after the first year, JBD REFERRED SPONSOR is required
to maintain a minimum of 500 cumulative “Active” Accountholders annually, per
SPONSORship for the life of this Agreement, including its automatic renewal
periods. Failure to meet this minimum shall put the Agreement in default, place
JBD REFERRED SPONSOR under 6 month probation to satisfy the required minimum,
and the Agreement is subject to Term and Termination set forth in Section 5 of
this Agreement.

b.

JBD REFERRED SPONSOR shall at all times during this Agreement, conform to and
comply with all applicable laws, rules and regulations, now or hereafter in
force, including, without limitation, the regulations of the federal and state
Banking system and MasterCard or Discover Operating Regulations as well as the
applicable laws of any regulatory agency who has jurisdiction that have been
identified and presented by JBD or MOBILE MONE to JBD REFERRED SPONSOR.

c.

JBD REFERRED SPONSOR will accept and adhere to published, practicable and
reasonable MOBILE MONE and Processor approved product, policy and procedure
training, and guidance provided to JBD REFERRED SPONSOR and will not distribute
any promotional materials in connection with the Program or Platform without
prior written approval by JBD. Any use by JBD REFERRED SPONSOR of marketing
material not provided or approved by JBD may result in a fine imposed by JBD,
MOBILE MONE, its Processor and its affiliates of up to $10,000 or higher, if
such fine is imposed on JBD, MOBILE MONE, its Processor and its affiliates by
any regulatory or governing body of JBD, and may be cause for termination as set
forth in Section 5 of this Agreement.

d.

In connection with this Agreement, JBD REFERRED SPONSOR will not present itself
to prospective REP’s, SPONSOR(s) or Accountholders under any other Trade Name
except the one registered with JBD. JBD REFERRED SPONSOR will not present itself
as, or appear to be, a member or employee of JBD, MOBILE MONE, its Processor or
any of its partners or affiliates including MasterCard and/or Discover.

e.

JBD REFERRED SPONSOR will not use any JBD, MOBILE MONE, its Processor, or
Affiliates-Owned mark on self-produced marketing materials such as business
cards and letterhead on stationary, without prior written approval from JBD.

f.

JBD REFERRED SPONSOR will not use any MasterCard or Discover -Owned mark on
marketing materials such as business cards and letterhead on stationary, as
specified in Section 9, without written approval from JBD and MOBILE MONE.





--------------------------------------------------------------------------------

g.

JBD its designees or any regulatory agency may request JBD REFERRED SPONSOR
information; JBD REFERRED SPONSOR must provide its information in writing as
soon as possible. Requests will (i) be in writing; (ii) specify the reason for
the request and how the information will be used; and (iii) will only include
requests for information specific to the performance of this Agreement including
organizational structure, employee information for those representing the
Program, or Program sales related information. All information provided by JBD
REFERRED SPONSOR will be treated as confidential and subject to the terms in
section 13 of this Agreement.

h.

Except as otherwise permitted, JBD REFERRED SPONSOR will not assign, engage, or
subcontract any Program services with any other persons or sales organizations
without the prior written approval of JBD.

i.

JBD REFERRED SPONSOR will not knowingly enable any multi-level marketing,
gambling, adult entertainment, or fraudulent activity to promote or benefit from
the Program.

j.

During the term of this Agreement and any extensions hereof, JBD REFERRED
SPONSOR shall not enter into similar agreements with other providers of such
services of FDIC mobile bank accounts that incorporates the MasterCard,
Discover, or Visa Debit Cards (commonly defined as a mobile FDIC insured card
based account) without prior written consent of JBD.

k.

All expenses and cost that JBD REFERRED SPONSOR incurs in connection with JBD
REFERRED SPONSOR’s efforts to obtain Accountholders, REP’s and/or SPONSOR(s)
will be entirely JBD REFERRED SPONSOR’s responsibility. JBD, MOBILE MONE, its
Processor or its affiliates will not in any way be responsible or liable for
such expenses of JBD REFERRED SPONSOR’s agents or other representatives.

4. Payments and Fees

a.

The fees associated to JBD REFERRED SPONSOR are outlined in Exhibit B of this
Agreement which is hereby incorporated by reference herein.

b.

For the first year, JBD REFERRED SPONSOR will receive revenue share based on all
Accountholder’s card usage, the associated fees charged. After which JBD
REFERRED SPONSOR must maintain a minimum of 500 cumulative Active Accountholders
per SPONSORship annually as set forth in Section 5 of this Agreement to continue
receiving revenue. JBD REFERRED SPONSOR shall receive revenue sharing payments
from JBD through MOBILE MONE according to the specific transaction fees
scheduled in Exhibit A which is hereby incorporated by reference herein. Based
on Accountholder’s card usage and the associated fees charged (retail price),
JBD REFERRED SPONSOR agrees to the “Revenue Sharing Fee Schedule,” set forth in
Exhibit A herein. Upon JBD REFERRED SPONSOR’s written request and direction, JBD
may agree, in its sole discretion, to deduct amounts from the commissions
otherwise payable to JBD REFERRED





--------------------------------------------------------------------------------

SPONSOR and to pay such amounts instead to such agents or other representatives
not registered with JBD. These payments by JBD through MOBILE MONE are subject
to the restrictions and limitations of this Agreement, and JBD, MOBILE MONE, its
Processor or its affiliates will have no liability for its failure to pay any
sums to any such agents or representative.

c.

During the term of this Agreement, for Active Accountholders, JBD through MOBILE
MONE will remit payment due to JBD REFERRED SPONSOR, within 30 days after the
prior month end from the fees earned during that month from JBD REFERRED
SPONSOR’s Active Accountholders. JBD through MOBILE MONE shall provide JBD
REFERRED SPONSOR with commission reporting in accordance with MOBILE MONE
standard formats and procedures. Notwithstanding any other provision to the
contrary, in the event of termination as set forth in Section 5, JBD through
MOBILE MONE will pay JBD REFERRED SPONSOR any revenue shares earned prior to the
effective date of termination.

d.

Accountholder retail prices are subject to change and JBD will provide a 30 day
written and/or electronic notice to JBD REFERRED SPONSOR, REP, and Accountholder
of such changes and any new retail fees. In the event of any new retail fees
charged that JBD REFERRED SPONSOR may share in, JBD shall amend Exhibit A to
include the new retail fees and corresponding revenue share due JBD REFERRED
SPONSOR. Should a pricing adjustment notification be made that significantly
changes the business model, JBD REFERRED SPONSOR reserves the right to terminate
this agreement with a 30 day written notice.

e.

Upon signing of written Agreement, fees associated to become a JBD MOBILE MONE
SPONSOR are refundable, excluding set up cost as set forth in Exhibit B, if this
Agreement is terminated within 90 days.

f.

JBD REFERRED SPONSOR must provide JBD with written notice of dispute regarding
the amount of any payments (or lack thereof) made to JBD REFERRED SPONSOR or
regarding the manner in which MOBILE MONE provided services for JBD REFERRED
SPONSOR/SPONSOR (as defined in Exhibit A) for calculated commissions under this
Agreement.

JBD REFERRED SPONSOR shall have the right, at its own expense and not more than
once in any twelve (12) month period, to inspect at reasonable times MOBILE MONE
relevant accounting records to verify the accuracy of commissions paid by JBD
through MOBILE MONE under the terms of this Agreement. JBD REFERRED SPONSOR
shall receive any assistance that they may reasonably require. If the audit
correctly reveals that JBD through MOBILE MONE has underpaid JBD REFERRED
SPONSOR, then JBD shall reimburse the amount of underpayment.

g.

Commissions paid by JBD through MOBILE MONE to JBD REFERRED SPONSOR are
exclusive of federal, state and local taxes, tax like charges, fees and
surcharges (“Tax” or “Taxes”), which JBD REFERRED SPONSOR shall pay. JBD
REFERRED SPONSOR will be responsible for all Taxes due as a result





--------------------------------------------------------------------------------

of receiving payments of commissions by JBD through MOBILE MONE to JBD REFERRED
SPONSOR, including, but not limited to, income taxes and withholding taxes.

5. Term and Termination

a.

Unless this Agreement is terminated earlier pursuant to the provisions of this
paragraph, this Agreement shall have a term of five (5) year(s) (the “Initial
Term”) commencing on the Effective Date. The Initial Term shall commence on the
effective date set forth above and end on the first anniversary thereof. Upon
the expiration of the Initial Term, the term of this Agreement shall be
automatically extended for one (1) year, unless JBD REFERRED SPONSOR,SPONSOR or
JBD notifies the other parties of its intention to terminate, in writing not
less than ninety (90) days prior to renewal. Should the Initial Term or any such
extended one-year term of this Agreement not be extended, then this Agreement
shall terminate upon the expiration of the Initial Term or the applicable
extended term. JBD REFERRED SPONSOR can terminate at any time with or without
cause with at least 30 days written notice. Upon termination of this Agreement,
all commission with JBD REFERRED SPONSOR, SPONSORships and REP will cease. In
some cases, Accountholders may receive a written notification that their account
will be closed and they will be refunded any monies resting on said accounts. If
termination is initiated because of a breach of contract by JBD, then payment
will continue for all JBD REFERRED SPONSOR’s monthly active accounts and for the
full term of the Agreement.

b.

Notwithstanding any other provision to the contrary, JBD may terminate this
Agreement effective immediately and JBD obligation to pay JBD REFERRED SPONSOR
any commissions under this Agreement will cease, and in some cases all Accounts
will be closed and any money resting on said accounts refunded, and JBD REFERRED
SPONSOR will forfeit any unpaid commissions in the event:

i.

JBD REFERRED SPONSOR participates in fraudulent activity or any other willful or
intentional misconduct or repeatedly violates the applicable MasterCard or
Discover Operating Regulations.

ii.

JBD REFERRED SPONSOR files for reorganization, bankruptcy,

receivership, insolvency, dissolution, liquidation, conservation or any similar
proceedings, or has bankruptcy, receivership, insolvency, reorganization,
dissolution, liquidation, conservation or similar proceedings instituted against
it.

iii.

Any warranty or representation concerning the Mobile Banking Platform that is
not made by JBD, MOBILE MONE or its Processor but that is made by JBD REFERRED
SPONSOR, to a third party which shall prove to have been or become false or
misleading in any material respect, or any unauthorized representation or use of
the SPONSORs Program(s).

iv.

JBD REFERRED SPONSOR failure to obtain prior approval from JBD of all Materials
to be used as required in Section 3(c) of this Agreement.





--------------------------------------------------------------------------------

v.

JBD REFERRED SPONSOR’s breach of any provision of this Agreement that JBD
REFERRED SPONSOR fails to take action to cure, satisfactory to JBD listed action
items, within fourteen (14) business days after written notice of the breach is
given to JBD REFERRED SPONSOR by JBD.

vi.

JBD REFERRED SPONSOR falls below the minimum 500 cumulative Active
Accountholders per SPONSORship on its annual anniversary date(s) and this
minimum is not met within the 6 month probationary period. See “Continuation of
Service” Section 7.

vii.

JBD REFERRED SPONSOR’s breach of the Ethics Standards as specified in Attachment
A.

c.

Upon any termination of this Agreement JBD will prohibit JBD REFERRED SPONSOR
from representing, marketing, or selling the Program using the MOBILE MONE name
or “Authorized Marks”, and cause JBD to deny new potential Accountholder
applications carrying any JBD REFERRED SPONSOR “Authorized Marks”.

d.

In the event of JBD REFERRED SPONSOR’s insolvency, bankruptcy, receivership,
dissolution or making any assignment for the benefit of creditors, JBD REFERRED
SPONSOR’s Agreement will be terminated, and all commission tied to MOBILE MONE
SPONSORs, SPONSORships and/or REP(s) associated to JBD REFERRED SPONSOR
Program(s) will be terminated and in some cases Accountholders resting on
platform will be notified in writing, cancelled and refunded any monies resting
on their accounts.

e.

This is an exclusive Agreement for marketing to Money Service Businesses (MSB’s)
but non-exclusive for all other markets.

6.

JBD REFERRED SPONSOR Status as Independent Agent

JBD REFERRED SPONSOR understands that JBD REFERRED SPONSOR is an independent
agent and not an employee of JBD, its Processor or its affiliates under this
Agreement. JBD REFERRED SPONSOR will have control of the management of JBD
REFERRED SPONSOR’s business, subject to the limitations contained in this
Agreement. JBD will not require JBD REFERRED SPONSOR to do anything that would
jeopardize JBD REFERRED SPONSOR’s status as independent contractor under this
Agreement. JBD REFERRED SPONSOR may not, however, enter into any agreement on
behalf of JBD, MOBILE MONE, its Processor or its affiliates or otherwise
obligate JBD, MOBILE MONE, its Processor or its affiliates.

7.

Continuation of Services

If JBD REFERRED SPONSOR falls below the 500 minimum per SPONSORship on its
annual anniversary date(s) - (see “Terms and Termination” Section 5 in this
Agreement), then JBD REFERRED SPONSOR is in default and this Agreement is





--------------------------------------------------------------------------------

placed on a 6 month probationary period for JBD REFERRED SPONSOR to reach their
minimum 500 Active Accountholders per SPONSORship. During this period, JBD
REFERRED SPONSOR will continue to generate revenue on all existing and new
accounts. Failure to obtain the 1,500 minimum Active Accountholders in this 6
month time period is a material breach and this Agreement is terminated with
cause. All revenue for JBD REFERRED SPONSOR will cease and in some cases, JBD
REFERRED SPONSOR Accountholders will receive written notification of a closed
account and be refunded all monies that are resting on said account.

8.

Ownership

Parties shall own all Accountholders lists, names and information secured during
the application for, and use of any transactions generated from the Mobile
Banking Accounts. Upon termination or expiration of this Agreement, all such
information shall remain in JBD and MOBILE MONE possession, but Accountholders
lists and names will be transferred via report to JBD REFERRED SPONSOR, should
JBD REFERRED SPONSOR not maintain this information in its normal business
practice.

9.

Trade names and Trademarks: Advertising Review

a.

Each of the Parties agrees, at its own expense, to defend, indemnify and hold
one another harmless from and against any and all claims, suits, actions,
proceedings, judgments, damages, liabilities, cost and expenses (including
attorneys’ fees) arising from its unauthorized use of the marks of the other
Party or the other Party’s affiliates or any third party authorized by the other
Party or advertising claims made in connection therewith, other than a claim
based on an assertion by a third party that the other Party or its affiliates
does not own the mark, does not have right to grant the authorization provided
herein, or that the substance of an advertising claim approved by the other
Party is materially false or misleading.

b.

Upon termination of this Agreement any permission or right to use Marks of the
other Party granted hereunder will cease to exist for all parties. Each Party
will immediately cease any use of such marks and JBD REFERRED SPONSOR will
immediately cease referring to itself as an authorized SPONSOR.

c.

JBD REFERRED SPONSOR agrees to submit via one of the following methods an
identical copy of all advertising, claims language and marketing materials
(including but not limited to business letterheads, business cards, print, radio
or television advertising, press releases, flyers, brochures, electronic media
content and posters) for written approval prior to use:

JBD CONSULTING 4701 W. 78th Street

Prairie Village, KS 66208 Attn: Donald E. Latson





--------------------------------------------------------------------------------

Fax: 913-738-5549

Email: dlatson@jbdconsulting.us

10.

Indemnification

The relationship of JBD, and JBD REFERRED SPONSOR created under this Agreement
is that of independent contractors and no partnership, joint venture, franchise
or similar relationship is intended to be created, nor is created, as a result
of the execution, delivery or performance hereof. Without limiting the
generality of the foregoing, no revenue sharing or other form of compensation
arrangement between the Parties shall alter such relationship. Accordingly, each
Party hereby agrees to indemnify the other from and against any and all third
party liabilities, claims, suits, other legal actions and proceedings, demands,
damages, losses, costs and expenses of any kind or nature, including, without
limitation, reasonable legal fees and expenses incurred by such third party,
that are awarded in final judgments or settlements to the extent such third
party claims arise out of the indemnifying Party’s breach of this Agreement or
the indemnifying Party’s products, services, materials or deliverables provided
pursuant to this Agreement, including, without limitation, Mobile Banking
Platform and websites. In no event shall any Party (JBD, MOBILE MONE, JBD
REFERRED SPONSOR) be liable to the others for any indirect, incidental,
consequential, punitive, special or exemplary damages, except when such damages
are due to the indemnifying Party’s fraud, willful or intentional misconduct,
breach of its representations and warranties or breach of its privacy or
confidentiality obligations. In no event will either Party have an obligation to
indemnify the other against any liability; loss or damage the other party might
suffer to the extent arising out of the other party’s own negligence or breach
of any of its obligations called for in this Agreement or its agreement(s) with
third parties. As soon as reasonably practicable after the indemnified Party
receives any notice or otherwise becomes aware of any such third party claim,
proceeding or event, the indemnified Party shall notify the indemnifying Party
in writing of such claim. The indemnifying Party shall have the right to defend
the action and related claims in any reasonable manner as it may deem
appropriate; provided, the indemnified Party may also participate in the defense
or settlement with counsel of its own selection at its own expense. However, no
settlements may be entered into by the indemnifying Party without the
indemnified Party’s prior written approval of such settlement. In no event will
JBD REFERRED SPONSOR’s liability exceed the amount of compensation received from
JBD through MOBILE MONE under this Agreement. The provisions of this Article
shall survive termination of this Agreement.

11.

Limitation of Liability

a.

Except for breaches of the provision of Section 2(h), 9 or Section 13 of this

Agreement, in no event will either Party to this Agreement be liable to the
other for any direct, special, consequential, incidental, exemplary, or punitive
damages arising out of the subject matter of this Agreement unless due to it’s
fraud or willful or intentional





--------------------------------------------------------------------------------

misconduct. Nothing in this Section 11 limits either Party’s indemnification
obligations with respect to third party claims under Section 10 above.

b. Except for indemnification liability under Section 10 of this Agreement, JBD,
MOBILE MONE, its Processor and its affiliates will have no liability to JBD
REFERRED SPONSOR for delay in accepting or processing any order or refusal to
accept any order; or JBD, MOBILE MONE, its Processor or its affiliates’
inability or failure to provide services to any person or entity, or the
discontinuation of, or modification of, the JBD MOBILE MONE services set forth
in Exhibit A, unless due to fraud or willful or intentional misconduct.

12.

Compliance

In the performance of its obligations hereunder, each party agrees to abide by
all applicable federal, state, and local laws, rules, and regulations, now or
hereafter in force, including, without limitation, the regulations of the
federal and state Banking system and MasterCard or Discover Operating
Regulations as well as the applicable laws of any regulatory agency who has
jurisdiction. Each party will be responsible for any acts or omissions of its
employees, representatives, agents, subagents and contractors that result in the
imposition of liability against the other party or its affiliates.

13.

Confidential Information

JBD and JBD REFERRED SPONSOR mutually agree that each shall, both during and
after the term of this Agreement:

a.

Keep each other’s Confidential Information strictly confidential and, except as
required to perform this Agreement or as required by a subpoena or other
compulsory judicial or administrative process, will not use or disclose such
information to any other person or entity without the express written consent of
the disclosing party; provided that each party will promptly notify the other
party of the receipt of any subpoena or other judicial or administrative process
demanding disclosure of the disclosing party’s Confidential Information, and
will provide reasonable assistance, at the disclosing party’s request and
expense, to allow the disclosing party to seek a protective order or take such
other action it deems necessary to protect its interests.

b.

Limit internal disclosure of the Confidential Information solely to those
employees, agents and representatives who must be apprised of the Confidential
Information to advance the purposes of this Agreement, and then only to the
extent that they must be apprized for those purposes.





--------------------------------------------------------------------------------

c.

Use the Confidential Information solely for the purpose of performing their
respective obligations under the Agreement.

d.

Use reasonable care to ensure that none of their respective affiliated
companies, subsidiaries, employees, agents or representatives violates the
provisions of this paragraph, and require every such affiliated company,
subsidiary, employee, agent and representative having access to Confidential
Information to execute a general confidentiality and nondisclosure agreement.

e.

Upon demand, immediately destroy or surrender to the disclosing party all
Confidential Information except for Confidential Information embedded in routine
business records kept by the receiving party.

f.

“Confidential Information” means information which is not generally known to the
public, which has been acquired, collected or created by the disclosing party,
and which the recipient would have no access to, right to receive, or right to
use but for the discussions and transactions between the disclosing party and
the recipient. Confidential Information includes, but is not limited to: (i)
JBD, MOBILE MONE, JBD REFERRED SPONSOR, or REP information governed by general
bank privacy laws, the Gramm Leach Bliley Act of 1999, or the Health Insurance
Portability and Accountability Act of 1996; (ii) discoveries, ideas, trade
secrets, designs, drawings, specifications, techniques, models, samples, data,
programs, documentation, processes, know-how, patterns, compilations, devices,
methods, JBD REFERRED SPONSOR lists, employee lists, vendor lists, licensee
lists, marketing plans, and financial and technical information; and (iii) the
provisions of this Agreement, the fees and costs set forth in Exhibits A & B,
card transaction reports, and financial information relating to any of the
Parties.

g.

Although a disclosing party may mark certain of its materials as confidential,
the parties acknowledge that Confidential Information is not limited to the
items so marked, and that items not bearing a confidential designation may also
constitute Confidential Information. In the event the receiving party is given
reasonable cause to believe that certain information is Confidential
Information, it shall treat the information as Confidential Information until
the disclosing party advises it that such information is not Confidential
Information.

h.

Confidential Information shall not include: (i) information that is in, or
enters into, the public domain without breach of this Agreement through no fault
of the receiving party; (ii) information the receiving party was demonstrably in
possession of prior to receiving it from the disclosing party; (iii) information
the receiving party can demonstrate was developed by the receiving party
independently and with neither use of nor reference to the disclosing party’s
Confidential Information; and (iv) information the receiving party receives from
a third party without restriction on disclosure and without breach of a
nondisclosure obligation.





--------------------------------------------------------------------------------

14. Notices

a.

Any notice or other communication required to be given to the other under this
Agreement will be given in writing and either (i) delivered in person, (ii) sent
by overnight courier service, properly addressed and prepaid, or (iii) sent by
United States Postal Services certified or registered mail, return receipt
requested, properly addressed and with the correct postage, or (iv) sent by
e-mail with confirmation receipt.

b.

Notices to JBD REFERRED SPONSOR are to be sent as follows:

Company Name:

EmoneCO, Inc.

Address:

4701 W. 78th Street

City, State, Zip:

Prairie Village, KS 66208

Attention:

Donald E. Latson

Email:

DLatson@jbdconsulting.us

Fax:

913-383-1943

c.

Notices to JBD are to be sent as follows:

Company Name:

J.B.D. CONSULTING

Address:

4701 W. 78th Street

City, State, Zip:

Prairie Village, KS 66208

Attention:

Donald E. Latson

Email:

DLatson@jbdconsulting.us

Fax:

913-383-1943

15. Miscellaneous

1.

Governing Law.

a.

If JBD REFERRED SPONSOR initiates an action or proceeding arising out of this
agreement, it will be governed by the State of JBD REFERRED

SPONSOR’s legal business registration, without giving effect to any
conflict-of-law principle that would result in the laws of any of jurisdiction
governing this agreement.

b.

If SPONSOR initiates an action or proceeding arising out of this agreement, it
will be governed by the State of Kansas, without giving effect to any
conflict-of-law principle that would result in the laws of any of jurisdiction
governing this agreement.

2.

Venue

a.

If JBD REFERRED SPONSOR initiates an action or proceeding arising out of

this agreement, it will be litigated in JBD REFERRED SPONSOR’s registered County
and State. Each party consents and submits to the jurisdiction of any





--------------------------------------------------------------------------------

local state, or federal court located in JBD REFERRED SPONSOR’s registered
County and State.

b.

If J.B.D. CONSULTING initiates an action or proceeding arising out of this

agreement, it will be litigated located in Johnson County, Kansas. Each party

consents and submits to the jurisdiction of any local, state, or federal court
located in Johnson County, Kansas.

3.

Attorney Fees.

a.

If any arbitration or litigation is instituted to interpret, enforce or rescind
this agreement, including but not limited to any proceeding brought under the
United States Bankruptcy Code, the prevailing party on a claim will be entitled
to recover reasonable attorney fees with respect to the claim.

b.

Assignment. No parties can assign this Agreement without prior written approval
from other parties.

c.

Force Majeure. Except for JBD obligation to pay, no Party will be liable
hereunder for delays or failure of the other Parties to perform any obligation
hereunder to the extent such delay or failure is beyond the reasonable control
of that Party, such as, but not limited to, power outages, system failures,
strikes, labor unrest, fires, floods, war, sabotage, terrorism and civil unrest,
provided that such Party provides prompt written notice in the event of any such
occurrence. Should such event occur and continue for more than thirty (30)
calendar days and then the non-breaching/delayed Party may terminate this
Agreement upon written notice to the others.

d.

Severability. If any of the provisions of this Agreement are determined to be
unenforceable or invalid, the remaining provisions will still be valid and will
be construed in a manner so as to carry out the full intentions of the parties.

e.

Headings. Headings are used in this Agreement for convenience only and are not
to be used to interpret this Agreement or any of its provisions.

f.

Modifications Due to Changes in Law. This Agreement is subject to and may be
modified by all applicable existing and future laws, rules and regulations or
any governmental authority.

g.

No Third Party Beneficiaries This Agreement is not intended to and does not
create any third party beneficiaries to the rights and obligations set forth
herein, nor will any third party beneficiaries.

h.

Binding on Successors and Assigns. Unless otherwise provided in this Agreement,
each and all of the covenants, terms, provisions, and agreements contained in
this Agreement shall be binding on, and inure to the benefit of, the permitted





--------------------------------------------------------------------------------

successors, executors, heirs, representatives, administrators, and assigns of
the parties hereto.

i.

Amendment and Changes. No amendment, modification, or other purported alteration
of this Agreement shall be binding on the parties unless it is in writing and is
signed on behalf of the parties by their own authorized representatives.

j.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original as against any party whose signature appears
thereon and all of which together shall constitute one and the same instrument.

k.

No Waiver. The failure or delay of any Party to require performance of, or to
otherwise enforce, any condition or other provision of this Agreement shall not
waive or otherwise limit that Party's right to enforce, or pursue remedies for
the breach of, any such provision or condition. Any waiver by any Party of any
particular condition or provision of this Agreement, including this non-waiver
provision, shall not constitute a waiver or limitation on that Party's right to
enforce performance of, or pursue remedies for the breach of, any other
condition or provision of this Agreement.

l.

Further Assurances. Each party agrees to cooperate fully with the other parties
and to execute such further instruments, documents, and agreements, and to give
such further written assurances as may be reasonably requested by the other
parties, to better evidence and reflect the transactions described in and
contemplated by this Agreement, and to carry into effect the intents and
purposes of this Agreement.

m.

Jury Waiver. THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY AND IRREVOCABLY WAIVE
THEIR RIGHT TO A TRIAL BY JURY.

n.

Survival. Sections 2(h), 4, 10, 11, 13, 15(m) and this Section 15(n) of this
Agreement regarding privacy, payment and fees, indemnification, limitation of
liability, confidential information, jury waiver, and survival will survive the
expiration or termination of this Agreement.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties by their authorized representatives have signed
this SPONSOR Agreement.




s/s Dale Davis

s/s Donald Latson

Print: Dale Davis

Print: Donald E. Latson




Title: Director

Title: Managing Partner




Date: April 15, 2013

Date: April 15, 2013




MOBILE MONE

By:s/s Bill Smith

 

Print: Bill Smith

Title: Chief Operating Officer

Date: April 15, 2013





--------------------------------------------------------------------------------

EXHIBIT A

JBD REFERRED SPONSOR & SPONSOR Revenue Sharing Fee Schedule
Effective Date: April 15, 2013

Revenue listed are based on each Accountholder transaction Fees due JBD REFERRED
SPONSOR/SPONSOR:

JBD REFERRED SPONSOR & SPONSOR shall receive the amount set forth below from the
fees MOBILE MONE collects from Accountholders who purchased the Mobile monē, the
MasterCard or Discover Debit Card Account or other non-branded accounts using
its JBD REFERRED SPONSOR & SPONSOR’s registered “tracking or monē code number.”

Retail Price: Will be reflected on approved marketing materials.

Card Transaction

mobile monē wallet ($2.95 but Free with Promo)

$

Retail Price

-

Master Card Debit Card ($18.95 but $9.95 with Promo)

$

9.95

Virtual Master Card Debit Account Monthly Fee

$

2.95

ACH Direct Deposit

$

-

Load Account Deposit/Retail (COG to Merchant)

$

1.00

Monthly Maintenance Fee

$

3.95

Monthly Maintenance Fee w/Direct Deposit or mobile monē wallet only

$

0.99

Bill Pay

$

1.10

Account to Account Transfer (External)

$

1.00

Account to Account Transfer (Internal)

$

-

Account To Bank Transfer

$

1.00

POS Purchase - Domestic & International

$

-

POS Balance Inquiry - PIN

$

0.25

ATM Withdrawal

$

1.50

ATM Inquiry

$

1.00

International ATM Withdrawal

$

2.50

International ATM Inquiry

$

1.50

Secondary Card Purchase

$

6.95

Card Replacement Purchase

$

6.95




Site / Card Customization and Bulk Order Earning per Customization

Retail Price

Website Branding/Logo placement

$ 8,500.00

Card/Account Transaction Earnings:




--------------------------------------------------------------------------------





Card Transactions – Single Units mobile monē wallet ($2.95 but Free with Promo)

$

Earning $ per Transaction

0.38 ($0.00 if Free)

Master Card Debit Card

$

2.42

Virtual Master Card

$

0.20

ACH Direct Deposit

$

-

Load Account Deposit/Retail (COG to Merchant)

$

0.11

Monthly Maintenance Fee

$

0.41

Monthly Maintenance Fee w/ Direct Deposit

$

0.10

Bill Payment

$

0.07

Account to Account Transfer (External)

$

0.20

Account to Account Transfer (Internal)

$

-

Account To Bank Transfer

$

0.20

POS Purchase - Domestic & International

$

-

POS Balance Inquiry – PIN

$

0.02

ATM Withdrawal

$

0.22

ATM Inquiry

$

0.11

International ATM Withdrawal

$

0.18

International ATM Inquiry

$

0.09

Secondary Card Purchase

$

1.01

Card Replacement Purchase

$

1.01




Site / Card Customization and Bulk Order Earning per Customization

Earning $

Website Branding/Logo placement

$ 2,925.00





--------------------------------------------------------------------------------

Advance/Upfront Bulk Card Customer Purchase Pricing:

JBD REFERRED SPONSOR & SPONSOR shall have the right to take advantage of bulk
pricing discounts for the upfront purchase of the Mobile monē MasterCard or
Discover Debit Card.




Group Purchase
Card Units

Retail Price

Select a desired Option
By placing initials next
to the desired bulk
purchase level.

0 to 50

$ 9.95

 

51 to 200

$ 9.50

 

201 to 400

$ 9.03

 

401 to 600

$ 8.57

 

601 to 800

$ 8.15

 

801 to 2,000

$ 7.74

 

2,000 to 4,000

$ 7.35

 

4,001 to 6,000

$ 6.98

 

6,001 to 8,000

$ 6.65

 

8,001 to 10,000

$ 6.30

 

10,001 to 15,000

$ 5.99

 

15,001 to 20,000

$ 5.69

 

20,001 to 25,000

$ 5.40

 

25,001 to 30,000

$ 5.13

 

30,001 to 35,000

$ 4.88

 

35,001 to 40,000

$ 4.63

 

40,000 Plus Cards

$ 4.40

 




Selection of one of the above levels will be processed via separate invoicing
and billing directly from mobile monē. Please specify the exact number of cards
desired? _____TBD

Please note, the advantage of bulk order purchasing is the JBD REFERRED SPONSOR
maintains the difference between the list price and the bulk order per unit
price; thus, increasing its earning dollars.





--------------------------------------------------------------------------------

Advance/Upfront Bulk Card Earnings:

Advance Card Purchase

0 to 50

$

Earning $ per Card

2.43

51 to 200

$

2.32

201 to 400

$

2.20

401 to 600

$

2.09

601 to 800

$

1.99

801 to 1,999

$

1.89




Bulk Purchase

2,000 to 4,000

 

Earning $ per Card

$

1.89

4,001 to 6,000

$

1.75

6,001 to 8,000

$

1.62

8,001 to 10,000

$

1.48

10,001 to 15,000

$

1.36

15,001 to 20,000

$

1.24

20,001 to 25,000

$

1.13

25,001 to 30,000

$

1.03

30,001 to 35,000

$

0.93

35,001 to 40,000

$

0.83

40,000 Plus Cards

$

0.74




All JBD REFERRED SPONSOR/SPONSOR revenue is based on the Accountholder retail
prices. JBD has the right to change these retail prices at any time, given at
least a 30 days written notice to JBD REFERRED SPONSOR/SPONSOR. Any price
changes affecting Accountholder will be the sole responsibility of JBD to notify
said Accountholder of any such changes.





--------------------------------------------------------------------------------

EXHIBIT B

SPONSORship Cost: $ WAIVED includes $0 set-up cost Minimum Accountholders: 500
annually

PROGRAM SCOPE T.B.D.

Program Category

X College/University

X Payroll

X General (other)




Desired program name

T.B.D.

 







Domain name for program website

T.B.D.

 







Desired implementation date

T.B.D.

 

(projected target for program startup)




PROGRAM INFORMATION TBD




PROGRAM INFORMATION




Desired program type

Gift /

Money Transfer

Personal spending

and/or benefits

Promotion

Check all that apply

Membership

Payroll /

State Unemployment / Child

Commission

Support

Teen

Insurance claim

Community Empowerment

Student ID

Fundraiser

Other:

PROGRAM PRODUCTS

Product

Check all that apply. Please explain in the comments section any special product
and/or services needed.

T.B.D.

Circle desired Association:

MasterCard

or

Discover Debit

Mobile monē

Instant Issue Card

Mobile monē Debit Card

Account

Comments:

Attachment A
Ethics Standards

MOBILE MONE, INC. is a pre-eminent global Mobile monē Debit Card provider. The
integrity of our




--------------------------------------------------------------------------------

marketing, sales and other customer service functions is central to MOBILE
MONE’s reputation for service quality and value. In order to ensure that our
customers are treated with a high level of integrity from all links in the sales
chain, any party participating in the MOBILE MONE SPONSOR Program must agree to
comply with the ethical rules set forth below. By signing this document, JBD
REFERRED SPONSOR acknowledges its understanding of these rules, its agreement to
abide by them, and its responsibility to ensure that each of its employees,
agents, independent contractors and other representatives abide by them. In
addition, by signing this document JBD REFERRED SPONSOR acknowledges that any
violation of these rules by JBD REFERRED SPONSOR, its employees, agents,
independent contractors or other representatives will constitute sufficient
cause for termination of this Agreement.

1.

All dealings with customers and potential customers must be fair and honest. JBD
REFERRED SPONSOR must acquire and retain business based on MOBILE MONE’s
services and competitive prices.

2.

False or misleading statements will not be used to sell or market MOBILE MONE
services. Customers and potential customers are entitled to receive accurate
information regarding prices, capabilities and scheduling. Any misunderstanding
that may exist with a customer or potential customer must be immediately
corrected.

3.

All conflicts of interest must be avoided. For example, JBD REFERRED SPONSOR
will not disparage MOBILE MONE or its affiliates products or services in order
to improve sales of a competitor’s products or services. By further example, JBD
REFERRED SPONSOR may not employ a MOBILE MONE employee.

4.

No unauthorized payments from a customer or other marketing partner may be
accepted.

5.

All forms, reports and other submissions (whether written, electronic or oral)
provided by JBD REFERRED SPONSOR must be truthful and accurate.

6.

JBD REFERRED SPONSOR must comply with all applicable laws and regulations. JBD
REFERRED SPONSOR:

Signature:   s/s Dale Davis

Print Name: Dale Davis




Title: Director

Date: April 15, 2013


ENDNOTES

b)

CORPORATE AUTHORITY. Licensee has all requisite corporate power




6.8

REVIEW OF AGREEMENT. Each party acknowledges that it has had time to




review this agreement and, as desired, consult with counsel. In the
interpretation of this










PROGRAM INFORMATION











